DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 9 and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogura, US 2015/0376781 in view of Larsson, US 2018/0105701.
Regarding Claim 1, Kogura teaches a method of manufacturing a semiconductor device, comprising: 
forming a film on a substrate by performing a cycle a predetermined number of times (paragraph 55), the cycle including:(a) supplying a precursor gas HCDS to the substrate 200 in a process container 203 of a substrate processing apparatus 202 via a first pipe 232a made of metal (paragraph 72, Step 1); (b) supplying an oxygen-containing gas to the substrate in the process container via a second pipe 232b made of metal (paragraph 90, Step 3); and (c) supplying a nitrogen-and-hydrogen-containing gas NH3 to the substrate in the process container via the second pipe 232b (paragraph 99, Step 4) in paragraphs 64 – 107 with references to figs. 1 and 4.  
	Kogura teaches a cleaning gas based on fluorine supply system to the process chamber, but fails to teach wherein a fluorine-containing layer is continuously formed on an inner surface of the second pipe.
Larsson teaches a chamber component for use in plasma processing apparatus, which comprises a body, an outer layer comprising yttria and a coating layer comprising a fluorine containing layer for supplying, nitrogen, oxygen or hydrogen containing gas though the gas line in paragraphs 16, 18, 20 for the benefit of providing plasma resistance to processing chamber components in paragraph 4.

Regarding Claim 2, Kogura in view of Larsson fails to teach wherein the fluorine-containing layer is formed on the inner surface of the second pipe such that a material of the second pipe is prevented from being exposed inside the second pipe.
	However, given the substantial teachings of Kogura in view of Larsson, it would have been obvious to one with ordinary skill in the art at the time of the invention so that the fluorine-containing layer is formed on the inner surface of the second pipe such that a material of the second pipe such as yttria is prevented from being exposed inside the second pipe due to the presence of the coating.
	Regarding Claims 3 and 4, Kogura in view of Larsson fails to disclose the thickness of the fluorine- containing layer, however, Larsson has disclosed a chamber component for use in a plasma processing apparatus, in which the coating layer has a thickness of 10 – 80 nm (paragraph 17).
	However, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Kogura in view of Larsson to experiment and optimize wherein the fluorine-containing layer has a thickness such that the inner surface of the second pipe is prevented from causing a chemical reaction with a substance generated by a reaction between the oxygen-containing gas and the nitrogen-and- hydrogen-containing gas in the second pipe in the act of forming the film on the substrate wherein H2O is generated by the reaction between the oxygen-containing gas and the nitrogen-and-hydrogen-containing gas, and the substance includes NH4OH generated by a reaction between the H2O and the nitrogen-and-hydrogen-containing gas.
	Regarding Claim 5, Larsson teaches wherein the fluorine-containing layer has a thickness in a range of 1 nm to 50 nm in paragraphs 17 and 32.
	Regarding Claim 6, Larsson teaches a chamber component for use in a plasma processing apparatus, in which the coating layer is yttrium-oxy-fluorine or yttrium-fluorine (corresponding to the metal fluoride layer of the subject application). 
 	Regarding claims 7 and 8, Kogura teaches a method of manufacturing a semiconductor device, in which the process chamber 201 comprises a reaction tube 203, a gas supply pipe 232a and a gas supply pipe 232b (Fig. 1), and the installation of the first pipe and the second pipe is a common skill known to one with ordinary skill in the art based on the disclosure of the cited references of Kogura in view of Larsson.  Further, the specification of the subject application also fails to disclose that the installation can produce unexpected effect. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Kogura in view of Larsson to install the second pipe made of metal in which the fluorine-containing layer is continuously formed on the inner surface of the second pipe in the substrate processing apparatus, before performing the act of forming the film on the substrate and also further comprising installing the first pipe made of metal in which the fluorine-containing layer is not formed on an inner surface of the first pipe in the substrate processing apparatus, before performing the act of forming the film on the substrate for the benefit of protecting the inner surface of the piped from corrosive chemical reactions.  	
Regarding Claim 9, Larsson teaches a chamber component for use in a plasma processing apparatus, in which the component is formed by a method 100 of providing a chamber component fabricated from a yttria material 102, immersing the chamber component into a fluorine and an ammonium salt containing solution 104, and coating a fluorine and oxide containing layer on an outer surface of the chamber component 106. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Kogura in view of Larsson to install the second pipe comprising forming the fluorine-containing layer on the inner surface of the second pipe, before performing the act of installing the second pipe in the substrate processing apparatus for the benefit of protecting the inner surface of the piped from corrosive chemical reactions.
Regarding Claim 17, Kogura teaches a method of manufacturing a semiconductor device, which comprises performing a purging process with N2 gas (corresponding to the cleaning gas of the subject application) in paragraphs 69, 70 and 107. 
Regarding Claim 18, Kogura teaches wherein the cycle further includes supplying a carbon-containing gas C3H6 to the substrate 200 in the process container 203 via the first pipe or the second pipe 232a and 232b in paragraphs 84 and 85.  
Regarding claim 19, Kogura teaches a process chamber 201 as used in a method of manufacturing a semiconductor device, in which the process chamber 201 comprises a reaction tube 203, a gas supply pipe 232a (corresponding to the precursor gas supply system) for supplying HCDS as a precursor gas onto the wafer 200 in a reaction tube 203, and a gas supply pipe 232b (corresponding to the oxygen-containing gas supply system and the nitrogen-and- hydrogen-containing gas supply system of the subject application) for supplying sequentially C3H6 gas as a carbon-containing gas, O2 gas as an oxidizing gas, and NH3 gas as a nitriding gas onto the wafer 200 in the reaction tube 203, and a controller 121 (corresponding to the controller of the subject application) for controlling the valves on the gas supply pipe 232a and the gas supply pipe 232b for supplying the precursor gas, the carbon-containing gas, the oxidizing gas and the nitriding gas, and repeating the cycle for predetermined number of times under the substrate Processing Apparatus and Film Forming Process with references to Figs 1 and 4.
Kogura fails to disclose the fluorine- containing layer continuously formed on the inner surface. 
Larsson teaches this aspect as was described earlier in rejecting Claim 1.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Kogura and continuously form a fluorine-containing layer on an inner surface of the second pipe for the benefit of providing plasma resistance to processing chamber components as taught by Larsson in paragraph 4.
Regarding Claim 20, Kogura in view of Larsson teaches a non-transitory computer-readable recording medium storing a program that causes, by a computer, a substrate processing apparatus to perform a process, the process comprising: forming a film on a substrate by performing a cycle a predetermined number of times, the cycle including:(a) supplying a precursor gas to the substrate in a process container of the substrate processing apparatus via a first pipe made of metal; (b) supplying an oxygen-containing gas to the substrate in the process container via a second pipe made of metal, wherein a fluorine-containing layer is continuously formed on an inner surface of the second pipe; and (c) supplying a nitrogen-and-hydrogen-containing gas to the substrate in the process container via the second pipe as was described earlier in rejecting Claims 1 and 19.
Claims 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogura, US 2015/0376781 in view of Larsson, US 2018/0105701 as applied to claim 9 above, and further in view of Manabi, JP 2009 – 197274.
	Regarding Claim 10, Larsson teaches forming the fluorine-containing layer by a chemical reaction between a fluorine-containing solution and the inner surface of the second pipe, but fails to teach the fluorine-containing layer is formed by a chemical reaction between a fluorine-containing gas and the inner surface of the second pipe.
Manabi teaches the fluorine-containing layer is formed by a chemical reaction between a fluorine-containing gas and the inner surface of the second pipe in paragraphs 18 – 21 for the benefit of forming a more stable and stronger film in paragraph 22.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Kogura in view of Larsson and form the fluorine-containing layer by a chemical reaction between a fluorine-containing gas and the inner surface of the second pipe for the benefit of forming a more stable and stronger film as taught by Manabi in paragraph 22.
	Regarding Claim 15, Manabi teaches the fluorine-containing gas includes F2 gas in paragraphs 13 – 17.  
	Regarding Claim 16, it would have been obvious to one with ordinary skill in the art at the time of the invention that the substrate processing apparatus does not include a F2 gas supply system configured to supply F2 gas into the process container since the processing chamber for the formation of the SiOCN film does not require the presence of fluorine species for the reaction.  
Allowable Subject Matter
Claims 11 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yu, US 2015/0041430 teaches a method for coating a metal gas supply line with a fluoride. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        March 16, 2022